Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/22/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Arguments
3.	Applicant’s arguments in light of claim amendment, see Remarks, filed 10/22/2021, with respect to Non-Final Rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 
Claim Status
4.	Claims 2-4, 6-21 and 23 are pending in the application. Claims 1, 5 and 22 are cancelled.
Allowable Subject Matter
5.	Claims 2-4, 6-21 and 23 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
7.	Regarding claim 2, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein the arc suppressor comprises a contact separation detector circuit and a contact bypass circuit coupled across the second pair of switchable electrodes of the wet contact” in combination with other limitations of the claim.
8.	Claims 3-4, 6-15 are also allowed as they further limit claim 2.

wherein the arc suppressor comprises a contact separation detector circuit and a contact bypass circuit coupled across the second pair of switchable electrodes of the second contact” in combination with other limitations of the claim.
10.	Claims 17-18 are also allowed as they further limit claim 16.
11.	Regarding claim 19, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “receiving a signal indicative of energization status of the dry contact and the wet contact from a driver circuit coupled to the contact sequencer circuit via a pair of terminals;AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 6Application Number: 16/909,081Dkt: 3665.010US2 Filing Date: June 23, 2020converting the signal indicative of the energization status into a logic level control signal” in combination with other limitations of the claim.
12.	Claims 20-21 and 23 are also allowed as they further limit claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868